DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
The Specification is amended to change “microstructure array surface” into “micro-cavity array surface”.  However, this amendment causes confusion between the “micro-cavity array surface” (array surface 1, see Fig. 1) disclosed in the Specification as originally filed with the “prepared microstructure array surface” (array surface 9, see Fig. 1) which the amendment also describes as “micro-cavity array surface”.  Appropriate correction is required.  

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “the and inclined” in line 3 should be “the inclined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there are two “the micro-cavity array surface” phrases recited in step 4.  It appears that the first “the micro-cavity array surface” is the “micro-cavity array surface” as recited in step 1; and the second “the micro-cavity array surface” is for the product made by the method comprising a prepared microstructure array surface with the inclined bottom surface attached to the auxiliary microstructure polymer temperate as described in paragraph 0026 of the Specification as originally filed.  For the purpose of this examination, the examiner interprets the first “the micro-cavity array surface” as the “micro-cavity array surface” recited in step 1 and the second “the micro-cavity array surface” is for the product made by the method comprising a prepared microstructure array surface with the inclined bottom surface attached to the auxiliary microstructure polymer temperate as described in paragraph 0026 of the Specification as originally filed.  It is noted that the issue related to the second “the micro-cavity array surface” also exists for the preambles of claims 1-7 and the body of claim 7.
Regarding claim 1, the limitation “an inclined smooth bottom surface” is indefinite due to the relative terms “smooth”. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “an inclined bottom surface”.  
Regarding claim 1, the limitation “uniformly spreading” is indefinite due to the relative terms “uniformly”. The term “uniformly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “spreading”.   
Regarding claim 1, the limitation “separating” is indefinite wherein only one side of the separation is defined.   For the purpose of this examination, the examiner interprets the limitation “separating the micro-cavity array surface to obtain the micro-cavity array surface with the inclined smooth bottom surface” as “separating the micro-cavity array surface from the prepared microstructure array surface with the inclined bottom surface attached to the auxiliary microstructure polymer template to obtain the microstructure array surface with the inclined bottom surface”, which has support from paragraph 0026 of the Specification as originally filed.    
Regarding claim 2, it recites that limitation of “a conventional micromachining method including a laser direct writing machining method”.  It is not clear it the Applicant intends to claim the limitation as “a laser direct writing machining method” or a method that can also be other than a laser direct writing machining method.  The term “conventional” is subjective.  It is not clear what is encompassed in the term “a conventional micromachining method”.  For the purpose of this examination, the examiner interprets the limitation “a conventional micromachining method including a laser direct writing machining method” as “a laser direct writing machining method”.     
Regarding claims 2-7, they are also indefinite due to their dependency on claim 1. 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Zhou et al. (CN101481079, a machine translated English version is used) is considered to be the closest prior art.  Zhou discloses air molding method for preparing a microstructure array surface (Fig. 1), comprising: preparing a micro-cavity array surface (template 2, paragraph 0035 and Fig. 1), and preparing an auxiliary template (template 1, paragraph 0035 and Fig. 1); placing the auxiliary template on the micro-cavity array surface, poring a layer of a liquid polymer film to be formed on the auxiliary template; feeding the auxiliary template and the micro-cavity array surface into a vacuum drying oven (paragraph 0035 and Fig. 1); and setting a pressure in the vacuum drying oven according to a designed pressure, and solidifying the liquid polymer film, and separating the prepared microstructure array surface from the micro-cavity array surface to obtain the microstructure array surface (paragraph 0035 and Fig. 1). However, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: performing a plasma treatment on the auxiliary microstructure polymer template; and placing a gap bead in an empty position on the micro-cavity array surface; in the context of the instant claim.
Regarding claims 2-7, they are dependent from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nguyen et al. (Sensor and Actuators B, vol. 235, year 2016, pages 302-308) discusses a fabrication process for a microstructure using a polydimethylsiloxane master and thermal air expansion.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713